Exhibit 10.1
 
LOAN AGREEMENT
 
THIS AGREEMENT made the 7th day of April, 2014.


B E T W E E N:


TORONTO TREE TOP HOLDINGS LTD.


(hereinafter called the “Lender”)


OF THE FIRST PART;


- and -


YAPPN CORP.
a corporation incorporated under the laws
of the State of Delaware;


(hereinafter collectively called the “Borrower”)


 OF THE SECOND PART.

 
WHEREAS the Borrower has applied to the Lender for a loan of up to $3,000,000.00
US (collectively, the “Loan”);
 
AND WHEREAS the Lender has agreed to make the Loan available to the Borrower in
accordance with the terms of a term sheet (the “Term Sheet”) dated February 26,
2014 and accepted by the Borrower and in accordance with the terms and
conditions of this Agreement;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants, agreements and representations hereinafter set forth, the sum of two
($2.00) dollars now paid by each party (the receipt and sufficiency whereof are
hereby acknowledged) and other good and valuable consideration, the parties
agree as follows:



ARTICLE 1
RECITALS
 
1.1                         The parties hereto acknowledge and agree that the
recitals to this Agreement are true and correct in substance and in fact and are
incorporated herein by reference and form an integral part hereof.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
DISBURSEMENT


2.1                         No funds shall be disbursed by the Lender pursuant
to this Agreement unless and until the Lender is satisfied that the Lender has
obtained and continues to hold valid security against the Borrower.


ARTICLE 3
NOTE


3.1                           Note
 
The indebtedness (the “Indebtedness”) of the Borrower to the Lender from time to
time shall be evidenced by the promissory notes (the “Notes”) of the Borrower
substantially in the form of promissory note annexed hereto as Schedule “A”.


ARTICLE 4
INTEREST AND REPAYMENT


4.1                           Interest Rate


 
(a)
Interest, at 12% shall be payable on the principal amounts outstanding from time
to time pursuant to the Loan and shall be calculated from and after the date of
advance, as well after as before maturity, default and/or judgement, with
interest on overdue interest calculated at the same rate and in the same manner
as provided in this Section until paid.  Interest payments shall be due on the
last day of each month.



4.2                           Direction
 
The Borrower hereby irrevocably authorizes and directs the Lender to deduct all
legal fees, disbursements and GST incurred by Lender in connection with this
Agreement and the Security (as hereinafter defined) directly from the initial
disbursement of the Loan.


4.3
Term

 
The Loan shall be for an initial term of 2 years subject to the Lender’s right
to demand payment as specified in this Loan Agreement.



4.4
Renewal



 
(a)
The term may be renewed for 3 one year terms with the consent of both parties
hereto and provided that the Borrower is not then in default;



 
(b)
Either party may terminate this Agreement upon notice in writing to the other
party 60 days prior to the expiry of the initial term or any renewal term.

 
 
2

--------------------------------------------------------------------------------

 
 
4.5
Repayment

 
The principal balance of the Loan shall revolve and the Borrower may repay and
reborrow the Loan at any time upon notice to the Lender and provide that the
Borrower is not then in default pursuant to this Agreement.

 
4.6                           Repayment of Loan on Demand
 
The Borrower covenants, acknowledges and agrees that the outstanding principal
balance of its indebtedness to the Lender from time to time, together with all
accrued but unpaid interest thereon, will be repayable to the Lender, without
any deduction or abatement whatsoever, on demand. Notwithstanding the foregoing,
except in the event of default the Lender shall provide the Borrower with 45
days notice of demand.


ARTICLE 5
FEES AND WARRANTY


5.1                           Fees


 
(a)
The following fees shall be payable by the Borrower to the Lender:



 
(i)
an arrangement fee of $60,000.00 US payable from the first disbursement of the
Loan; and



 
(ii)
a draw down fee of 1% shall be payable on each draw down of the Loan.



5.2
Warrants



 
(a)
As a material inducement to the Lender entering into this Agreement and making
the Loan to the Borrower, the Borrower covenants and agrees to provide the
Lender with up to 8,000,000 warrants to acquire shares in the capital of the
Borrower at $0.10 US per share for a period of 5 years from the date each
warrant is issued to the Lender.

 
 
(i)
2,000,000 warrants shall be issued with the first draw down of $200,000.00 of
the Loan;



 
(ii)
1,000,000 warrants shall be issued with each subsequent $100,000.00 draw down on
pursuant to the Loan.



 
(b)
The warrants shall be issued in accordance with all applicable securities laws
and in form satisfactory to the Lender and its solicitors.



 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 6
SECURITY AND SUBORDINATION
 
6.1                           Security
 
As security for all Indebtedness of the Borrower pursuant to this Agreement, the
Borrower shall deliver or cause to be delivered to the Lender on or before the
date hereof the following documents:


 
(a)
the Note;



 
(b)
a general security agreement constituting a valid first security interest and
first charge on all of the assets and undertaking of the Borrower of whatsoever
nature or kind;



 
(c)
a general assignment of accounts receivable;



 
(d)
an unlimited guarantee and postponement of claim from each of Intertainment
Media Inc. and Yappn Canada Inc. supported by general security agreements
constituting a valid first security interest and first charge on all of the
assets and undertakings of Yappn Canada Inc. and a second security interest on
all of the assets and undertaking of Intertainment Media Inc., subject only to
debentures not to exceed $3,215,000;



(e)            satisfactory legal opinions from Borrower’s solicitors; and


(f)            such other documents as the Lender shall specify or require from
time to time.


The security set out above in this Section 6.1 is herein called the “Security”
and the property, assets and undertaking charged by all or part of the Security
is referred to as the “Charged Property”.


6.2                           Subordination
 
Notwithstanding the date, manner or order of grant, attachment or perfection of
any security granted to the Lender, the Lender hereby agrees to subordinate its
security in favour of the holders of convertible debentures of Intertainment
Media Inc., up to a maximum of $3,215,000.


ARTICLE 7
REPRESENTATIONS AND WARRANTIES


7.1                           Representation and Warranties of the Borrower


To induce the Lender to enter into this Agreement, the Borrower hereby makes the
following representations and warranties to the Lender which shall survive the
execution and delivery of this Agreement, the Note and the Security:


 
(a)
it has full power, authority and capacity to borrow in the manner and on the
terms and conditions set out in this Agreement and in the Term Sheet and it has
full power, authority and capacity to execute and deliver this Agreement, the
Note and the Security;



 
(b)
all necessary action of the directors and shareholders of the Borrower has been
taken to authorize the execution and delivery of this Agreement, the Note and
the Security, and to observe and perform the provisions of same in accordance
with their respective terms;

 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)
this Agreement, the Note and the Security have been duly authorized, executed
and delivered by and the Borrower has received valuable consideration from the
Lender with respect thereto;



 
(d)
the Borrower is not in nor will the execution of this Agreement, the Note or the
Security constitute a violation of any term of its constating documents or any
term of any agreement, mortgage, lease, franchise, licence, judgment, decree,
order, statute, rule, regulation or by-law which violation will materially
adversely affect or involve a reasonable possibility of a material adverse
change in the condition, business, assets or operations of the Borrower,
financial or otherwise, or the ability of the Borrower to enter into and perform
its obligations under this Agreement, the Note and the Security;



 
(e)
it is a corporation incorporated and organized and is validly subsisting under
the laws of the State of Delaware, is up to date in all filings required under
the legislation of that State of Delaware.  The Borrower is a reporting issuer
in the United States.  Its shares are listed for trading on the Bullets Board of
NASDQ.  The Borrower is up to date with all of its filings with all securities
regulatory authorities in the United States and is not subject to any cease
trading order;



 
(f)
there are no actions, suits or proceedings to its actual knowledge, pending
against or involving it at law or in equity or before or by any federal,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or before any arbitrator
of any kind; and



 
(g)
all information furnished by it to the Lender to induce the Lender to enter into
this Agreement is true and accurate in all material respects and there is no
fact known to the Borrower and not disclosed to the Lender which materially
adversely affects or in the future may materially adversely affect the
properties, business, prospects or financial condition of the Borrower or its
ability to perform its obligations under this Agreement, the Note and the
Security.

 
 
5

--------------------------------------------------------------------------------

 
 
7.2                           Survival of Representations and Warranties
 
The representations and warranties made by the Borrower in Section 7.1 shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect until all sums owing hereunder are paid in full notwithstanding
any investigation made at any time by or on behalf of the Lender.  The Borrower
shall notify the Lender promptly of any material changes to any aspects of the
representations and warranties in Section 7.1.
 
7.3                           Representations and Warranties of the Lender.


To induce the Borrower to enter into this Agreement, the Lender hereby makes the
following representations and warranties to the  Borrower which shall survive
the execution and delivery of this Agreement, the Note and the Security:


(a)     Authorization.  The execution, delivery and performance by the Lender of
this Agreement  have been duly authorized and will each constitute the valid and
legally binding obligation of the Lender, enforceable against such Lender in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally;


(b)      Purchase Entirely for Own Account.   The Warrant to be received by the
Lender pursuant to this Agreement  (and the shares of common stock of the
Borrower issuable upon exercise of the Warrant) will be acquired for such
Lender’s own account, not as nominee or agent, and not with a view to the resale
or distribution of any part thereof in violation of the Securities Act, of 1933,
as amended (the “Securities Act”) and such Lender has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act, without prejudice, however, to such Lender’s
right at all times to sell or otherwise dispose of all or any part of such
Warrant (or shares issuable upon exercise of the Warrant)  in compliance with
applicable federal and state securities laws.  The Lender is not a broker-dealer
registered with the Securities and Exchange Commission under the Exchange Act of
1933, as amended or an entity engaged in a business that would require it to be
so registered.


(c)      Investment Experience.  Such Lender acknowledges that the purchase of
the Warrant  (and the shares issuable upon exercise of the Warrant) is a highly
speculative investment and that it can bear the economic risk and complete loss
of its investment in the Warrant (and/or shares issuable upon exercise of the
Warrant)  and has such knowledge and experience in financial or business matters
such that it is capable of evaluating the merits and risks of the investment
contemplated hereby.


(d)      Disclosure of Information.  The Lender has had an opportunity to
receive all information related to the Borrower and the Warrant  requested by it
and to ask questions of and receive answers from the Borrower regarding the
Borrower, its business and the terms and conditions of the offering of the
Warrant.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)      Restricted Securities.  The Lender understands that the Warrant and the
shares of common stock issuable upon exercise of the Warrants are characterized
as “restricted securities” under the U.S. federal securities laws since they are
being acquired from the Borrower in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances.


(f)       Legends.  It is understood that, except as provided below,
certificates evidencing the Warrant and the shares of common stock issuable upon
exercise of the Warrant will bear the following or any similar legend:
 
(i)       “The securities represented hereby may not be transferred unless (i)
such securities have been registered for sale pursuant to the Securities Act of
1933, as amended (the “Securities Act”) (ii) such securities may be sold
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, or (iii) Yappn Corp.  has
received an opinion of counsel reasonably satisfactory to it that such transfer
may lawfully be made without registration under the Securities Act of 1933 or
qualification under applicable state securities laws.”
 
(ii)      If required by the authorities of any state in connection with the
issuance of sale of the Warrants (and exercise of the shares of common
stock  issuable upon exercise of the Warrant).
 
(g)       Accredited Investor.    The Lender is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended under the Securities Act.


(h)      No Solicitation. The Lender did not learn about the Warrant as a result
of any public advertising or general solicitation.


ARTICLE 8
COVENANTS


8.1                        Until all obligations of the Borrower to the Lender
herein been fully satisfied, the Borrower shall:


(a)           Payment of Obligation to the Lender


 
Duly and punctually pay to the Lender all amounts payable by it hereunder or
under the Term Sheet as and when the same shall become due;



(b)           Payment of Taxes, etc.


 
Pay and discharge, before the same shall become delinquent, all taxes,
assessments and governmental charges or levies imposed upon it or upon the
Charged Assets, income or profit and any and all Governmental claims imposed
upon it;

 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Maintenance of Insurance


 
Maintain such insurance with responsible and reputable insurance companies
covering such risks, in such amounts and on such terms as are commonly insured
against in the Province of Ontario to the full insurable value thereof as the
Lender shall from time to time reasonably require and pay when due, all premiums
required therefor.  The Borrower shall on request promptly furnish or cause to
be furnished to the Lender evidence of the maintenance of all such insurance
satisfactory to the Lender and deliver to the Lender certified copies of the
insurance policies required hereunder;



(d)           Maintain its Status


 
Maintain its Status as a reporting issuer in the United States and make all
prescribed filing with applicable securities regulatory authority in the United
States,



(e)           Preservation of Corporate Existence, etc.


 
Preserve and maintain its corporate existence and rights;

 
(f)            Compliance with Laws, etc.


 
Comply, and cause its operations upon all lands to comply, in all material
respects, with all applicable laws, regulations and orders.



(g)           Disclosure and Access


Provide the Lender with full, complete and timely disclosure of all material
matters pertaining to its business, financial condition and the Charged Property
and at any reasonable time or times during normal business hours and subject to
24 hour prior notice, permit the Lender and its representatives access to the
premises of the Borrower to inspect or to appraise the Charged Property
(including the books and records of the Borrower and to make extracts therefrom)
of the Borrower and to discuss the affairs, finances and accounts of the
Borrower with the officer appointed as (or performing the functions of) the
chief financial officer thereof or any person performing a similar function, and
permit such representatives to discuss the affairs, finances and accounts of the
Borrower with the Lender and such representatives;


(h)           Keeping Books


 
Keep proper books of record and account in which full and correct entries shall
be made of all financial transactions, assets and business of the Borrower in
accordance with GAAP;

 
 
8

--------------------------------------------------------------------------------

 
 
(i)           Reporting Requirements


 
 Furnish to the Lender:



 
(i)
annually, as soon as available and in any event within 90 days after the end of
each fiscal year annual financial statements of the Borrower and each corporate
guarantor for such fiscal year, consisting of balance sheets, statements of
income and retained earnings and cash flow setting forth the corresponding
figures of the previous fiscal year in comparative form, together with the
unqualified opinion of the auditors thereon; and

 
 
(ii)
immediately upon demand by the Lender such other information respecting the
business and affairs, financial or otherwise of the Borrower and each corporate
guarantor, or the Charged Property, as the Lender requires including, without in
any way limiting the generality of the foregoing:



 
 
(A)  bank statements;



 
 
(B)   bank reconciliations;

 
 
 
(C)  trial balances;



 
 
(D)  cheque registers and



 
 
(E)   of the Borrower’s cancelled cheques.



(j)           Hazardous Substances


 
Indemnify and hold the Lender harmless from and against any and all loss, fine,
penalty, liability, damages and expense, including legal fees, suffered or
incurred by the Lender, as a result of the disposal, storage, release or threat
of release on any property of the Borrower of any substance regulated under any
environmental law;

 
ARTICLE 9
EVENTS OF DEFAULT


9.1                           Events of Default


Each of the following events shall constitute an event of default (an “Event of
Default” or “Default”) under this Agreement:


 
(a)
the non-payment of any principal, interest or other amount payable hereunder or
pursuant to the Term Sheet when due; or

 
 
9

--------------------------------------------------------------------------------

 
 
 
(b)
the commencement of proceedings for the dissolution, liquidation or winding-up
of the Borrower or for the suspension of the operations of the Borrower, unless,
in the opinion of the Lender, acting reasonably, the same is being actively and
diligently contested by the Borrower in good faith by appropriate and timely
proceedings; or



 
(c)
if the Borrower ceases carrying on its business or makes a bulk sale of
substantially all of its assets or if the Borrower is adjudged or declared
bankrupt or insolvent or makes an assignment for the benefit of creditors,
petitions or applies or allows the petition or application to any tribunal for
the appointment of a receiver or trustee for it, or commences any proceedings
relating to it under any reorganization, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction whether now or
hereafter in effect, or by any act indicates its consent to, approval of, or
acquiescence in, any such proceeding commenced against it, or suffers the
appointment of any such receiver or trustee; or



 
(d)
if any representation or warranty made in this Agreement or in any instrument,
certificate or letter furnished pursuant hereto by the Borrower or in any
information furnished in writing to the Lender by the Borrower in contemplation
of this Agreement is incorrect or misleading in any material respect; or

 
 
(e)
if a writ, execution or attachment or similar process is issued or levied
against all or substantially all of the property of the Borrower and such writ,
execution, attachment or similar process is not released, bonded, satisfied,
discharged, vacated or stayed within 10 days after the Borrower becomes aware of
its entry, commencement or levy; or



 
(f)
if an encumbrancer or lien holder takes possession of substantially all of the
property of the Borrower, including without limitation the Charged Property or a
part thereof, or if execution or other similar process is enforced against such
property and remains unsatisfied for such period as would permit such property
to be sold thereunder, less 5 Business Days;



 
(g)
if, in the opinion of the Lender, there is a material adverse change in the
business, affairs or assets of the Borrower.  A material adverse change will
include, without limitation, significant or unexplained variances from financial
projections submitted to the Lender by the Borrower from time to time; or



 
(h)
the events of default set forth in paragraphs 9.1 (a) to (g) shall apply
mutatis, mutandis to the corporate guarantors, except that the disposition by
Intertainment Media Inc. of its subsidiary, Ortbo Inc., by sale, exclusive
licence or otherwise, with the consent of the Lender, not to be unreasonably
withheld, shall not be considered an event of default hereunder.

 
 
10

--------------------------------------------------------------------------------

 
 
9.2                           Remedies Cumulative


 
(a)
For greater certainty, it is expressly understood and agreed that the rights and
remedies of the Lender under this Agreement, the Note and the Security are
cumulative and are in addition to and not in substitution for any rights or
remedies provided by law.



 
(b)
Further it is acknowledged that the Lender will have on Default the right to
appoint a receiver and/or receiver and manager for the Borrower and shall be
entitled to all of the rights and remedies of a Secured Party pursuant to the
Personal Property Security Act (Ontario) and under the applicable provisions of
the Uniform Commercial Code.



 
(c)
At any time, after default pursuant to this Agreement, which is not cured within
10 days following receipt or deemed receipt of notice of default the Lender may
appoint a monitor for the Borrower at the Borrower’s sole cost and expense and
for such purposes as the Lender may reasonably require.

 
ARTICLE 10
MISCELLANEOUS


10.1                         Expenses and Indemnity
 
The Borrower agrees to indemnify and save harmless the Lender against any loss,
expense, liability or claim which the Lender may sustain or incur as a
consequence of (i) the exercise by the Lender of its rights and remedies
hereunder or any of the instruments and documents comprising the Security, or
(ii) any Default by the Borrower hereunder.  This provision shall survive the
repayment of the Indebtedness and shall continue in full force and effect so
long as the possibility of any such liability, claim or loss exists.


10.2                         Governing Law
 
This Agreement and all documents issued pursuant to it shall be construed in
accordance with and governed by the laws of the Province of Ontario and of
Canada applicable therein.  Each of the parties hereto expressly attorns to the
jurisdiction of the Courts of Ontario to determine  all issues,  whether
at  law  or in  equity,  arising from  this Agreement,  the  Note or  the
Security.
 
 
11

--------------------------------------------------------------------------------

 
 
10.3                         Successors and Assigns
 
All covenants, agreements, representations and warranties made herein or in
certificates delivered in connection herewith by or on behalf of the Borrower
shall survive the advance of funds herein, the issue and delivery of the Note
and the Security, and shall continue in full force and effect so long as the
Indebtedness or any part thereof is outstanding and unpaid, and shall bind and
enure to the benefit of the successors and permitted assigns of the Borrower,
whether so expressed or not, and all such covenants, agreements and
representations and warranties shall enure to the benefit of the Lender’s
successors and assigns.


10.4                         Notices
 
Any notice or other communication which may be or is required to be given or
made pursuant to this Agreement shall be deemed to have been sufficiently and
effectively given if signed by or on behalf of the party giving notice and sent
by personal service or prepaid registered mail or transmitted by telex,
telecopier or other form of recorded communication tested prior to transmission
to the party for which it is intended at its or their address as follows:
 
if to the Lender:           c/o 73 Richmond Street West, Suite PH3
                      Toronto, Ontario  M5H 1Z4


if to the Borrower:       1001 Avenue of the Americas
                                                                       New York,
New York     10018
 
Any notice or communication which may or is required to be given or made shall
be made or given as herein provided or to such other address or in care of such
other officer as a party may from time to time advise to the other party hereto
by notice in writing as aforesaid.  The date of receipt of any such notice shall
be the date of delivery of such notice if delivered, or shall be deemed to be
the third Business Day following the date of mailing, if mailed as
aforesaid.  Any notice transmitted by telecopier or other form of recorded
communication will be deemed given and received on the first business day after
its transmission.
 
If a notice is mailed and regular mail service is interrupted by strike or other
irregularity on or before the third business day after the mailing thereof, such
notice will be deemed to have not been received unless otherwise personally
delivered or transmitted by telex, telecopier or other form of recorded
communication.


10.5                         Amendment
 
No provision of this Agreement or the documents collateral hereto may be
changed, modified or amended other than by an agreement in writing signed by the
parties thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
10.6                         Time
 
Time is of the essence of this Agreement.


10.7                         Assignment
 
This Agreement and all documents and agreements delivered pursuant hereto and
all its provisions shall enure to the benefit of the Lender, its successors and
assigns, and shall be binding upon the Borrower and its successors and
assigns.  The Borrower shall not assign any of its rights or obligations under
this Agreement.  The Lender may at any time or from time to time sell, assign,
transfer or grant an interest in the whole or any part of its obligations and
rights hereunder to any other person provided that the Borrower shall not as a
result thereof incur any obligation to pay increased amounts pursuant to this
Agreement which it would not otherwise have been obliged to pay pursuant to this
Agreement had such sale, assignment or transfer not been made.


10.8                         Counterparts & Facsimile
 
This Agreement and any document or agreement delivered in connection herewith or
contemplated herein may be executed in counterparts.  A facsimile counterpart of
this Agreement or any document or agreement delivered pursuant hereto shall be
fully effective for all purposes and binding on all parties hereto.
 
{The remainder of the page was intentionally left blank}
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.



 
YAPPN CORP.
       
Per:
/s/  David Lucatch    
Name:  David Lucatch – A. S. O.
       
TORONTO TREE TOP HOLDINGS LTD.
       
Per:
/s/ Simon Yakubowicz      
Name: Simon Yakubowicz – A. S. O.

 
We agree to be bound by this Loan Agreement and to provide the security set
forth therein to be provided by us.


Dated this 7th day of April, 2014.



 
INTERTAINMENT MEDIA INC.
       
Per:
/s/  David Lucatch    
Name:  David Lucatch – A. S. O.
       
YAPPN CANADA INC.
       
Per:
/s/  David Lucatch    
Name: David Lucatch – A. S. O.

 
 
14

--------------------------------------------------------------------------------